DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
To summarize the election, the applicant elected group I and the species where the lichen is Rhizpcarpon geographicum, without traverse.
Claims 4-7 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, 10, 13-17, 21, 24, 27, and 81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Claim 1 and its dependent claims recite a composition with a lichen extract that comprises at least one chromophore and a carrier medium comprising a synthetic polymer. Chlorophyll is a naturally occurring fluorescent chromophore found in Rhizpcarpon geographicum which are naturally occurring lichen. The lichen extract is therefore a product of nature judicial exception. The synthetic polymer recitation embraces non-naturally occurring polymer structures and synthetically generated versions of naturally occurring polymers. The synthetic polymer does not have markedly different characteristics than the naturally occurring counterpart. Thus the synthetic polymer embraces non-naturally occurring products that are also product of nature judicial exceptions. These judicial exceptions are not integrated into a practical application because the claims recite no additional elements beyond descriptors of the properties of the extract. The presence of  the synthetic polymer does not confer markedly different characteristics to the combination of the than those held by the two components separately in their natural states nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other components are required.
Claim 81 recites a composition with a lichen extract that comprises at least one chromophore and a carrier medium comprising a thickening agent. Chlorophyll is a naturally occurring fluorescent chromophore found in Rhizpcarpon geographicum which are naturally occurring lichen. The lichen extract is therefore a product of nature judicial exception. The thickening agent embraces naturally occurring polymers such as xanthan gum. Thus the thickening agent embraces product of nature judicial exceptions. These judicial exceptions are not integrated into a practical application because the claims recite no additional elements beyond descriptors of the properties of the extract. The presence of  the thickening agent does not confer markedly different characteristics to the combination because its recited proportions embrace embodiments that do not result in different characteristics for the composition than those held by the components in nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other components are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites polyhydroxyl methacrylate, polyvinyl pyrrolidone, and polyvinyl alcohol as options from which to select the synthetic polymer. However, the parent claim recites that the synthetic polymer has carboxylic functional groups and these polymers do not have these functional groups.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11, 13-17, 21, 24, 27, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Loupis et al. (previously cited) as evidenced by Sanchez et al. (previously cited), Morales et al. (Plant Physiology 1994 106: 127-133), Rubio (previously cited), and Bonacucina et al. (The American Association of Pharmaceutical Scientists Journal 2008 10(1): 84-91).
Loupis et al. teach a cosmetic biophotonic composition composed of a dermatologically acceptable carrier and two fluorescent chromophores present at 0.001 to less than about 0.5 wt%, where one is recited to be chlorophyll A or chlorophyll B (see claims 1 and 14; instant claim 21). This range overlaps with that instantly claimed by rendering the claimed range obvious (see instant claims 1 and 81). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Sanchez et al. detail that both chlorophyll A and chlorophyll B are essential photosynthetic pigments found in lichen and that Rhizpcarpon geographicum contains them both (see abstract and page 11 first column first paragraph). Thus, the compounds chlorophyll A and chlorophyll B each qualify as an “extract” of Rhizpcarpon geographicum because the compounds are unchanged by their source (see instant claims 1-3). Chlorophyll A fluoresces/emits red after exposure to visible light (see Morales et al. page 127 first column; instant claims 21 and 27). Chlorophyll A absorbs violet and orange while chlorophyll B absorbs blue and yellow the most (see Rubio page 2 first paragraph; instant claim 24). Green light is reflected/emitted by both chlorophyll compounds while both absorb green light very little (see Rubio page 1 last paragraph; instant claim 24). The composition is taught to emit light in the 480 nm to 650 nm range under visible light (see claim 9). Loupis et al. go on to teach components that are envisioned in the compositions and these include collagen to promote collagen in the skin and bone, propylene glycol as a skin conditioner, and polysaccharides such as hydroxypropyl cellulose or acrylic acid polymers (vinyl polymer) as gelling agents (see paragraphs 119-122, 157, and 161; instant claims 8-11 and 13-17). A 1.8 wt% carbopol® gel is exemplified as a carrier base for the composition (see example 12). Bonacucina et al. detail that Carbopol® is a high molecular weight acrylic acid polymer (vinyl polymer; hydrophilic polymer; carboxylic acid functional group containing polymer) gelling agent (see page 84 second column first full paragraph; instant claims 8-11 and 81).
While a full example of each embodiment that follows from the teachings of Loupis et al. is not detailed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow their guidance and prepare a version of their 1.8 wt% Carbopol® gel carrier that includes chlorophyll A or chlorophyll B. This choice of carrier would have been obvious because it is exemplified by Loupis et al. It additionally would have been obvious to select hydroxypropyl cellulose, collagen, and/or propylene glycol as additional components in the chlorophyll A or chlorophyll B containing composition. These choices would have been obvious because Loupis et al. guide the artisan to make these selections and so as to confer the properties that Loupis et al. detail. While Loupis et al do not speak to the degree of light emission of their composition as compared to the same composition in the absence of the chlorophyll, they render obvious a composition with the claimed components at the claimed proportions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus it is the position of the examiner, that absent evidence to the contrary and given the teaching of the emission range for their compositions, embodiments of compositions render obvious by Loupis et al. would yield the requisite level of light emission (see instant claim 27). Therefore claims 1-3, 8-11, 13-17, 21, 24, 27, and 81 are obvious over Loupis et al. as evidenced by Sanchez et al., Morales et al., Rubio, and Bonacucina et al.

Claims 1-3, 8-9, 15-17, 21, 24, 27, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Du Vernet (US PGPub No. 2010/0255045) as evidenced by Omura et al. (US PGPub No. 2009/0202600), Chen et al. (US PGPub No. 2006/0018862), Sanchez et al., Morales et al., and Rubio.
Du Vernet teach a composition for photodynamic skin treatment that includes chlorophyll or its derivative as the active ingredient (see abstract and paragraph 25). Chlorophyll A and chlorophyll B are taught along with the derivative chlorophyllin as this active (see paragraphs 26-28). Sanchez et al. detail that both chlorophyll A and chlorophyll B are essential photosynthetic pigments found in lichen and that Rhizpcarpon geographicum contains them both (see abstract and page 11 first column first paragraph). Thus, the compounds chlorophyll A and chlorophyll B each qualify as an “extract” of Rhizpcarpon geographicum because the compounds are unchanged by their source (see instant claims 1-3). Chlorophyll A fluoresces/emits red after exposure to visible light (see Morales et al. page 127 first column; instant claims 21 and 27). Chlorophyll A absorbs violet and orange while chlorophyll B absorbs blue and yellow the most (see Rubio page 2 first paragraph; instant claim 24). Green light is reflected/emitted by both chlorophyll compounds while both absorb green light very little (see Rubio page 1 last paragraph; instant claim 24). An example is provided by Du Vernet that includes polymethylmethacrylate (vinyl polymer), PEG-100 stearate (hydrophilic polymer), xanthan gum (polysaccharide; thickening agent) at 0.5 wt% propylene glycol dicaprylate/dicaprate (glycol), chlorophyllin at 2.5 wt%, and water (see formulation D; Omura et al. paragraph 71; Chen et al. paragraph 96; instant claims 1, 8-9, 15-17, and 81). Across the taught examples, the proportion of chlorophyllin spans from 2.5 to 10 wt% see formulations A-E).  
While a full example of each embodiment that follows from the teachings of Du Vernet is not detailed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow their guidance and exchange chlorophyll A or chlorophyll B for the chlorophyllin in formulation D. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. While Du Vernet does not speak to the degree of light emission of their composition as compared to the same composition in the absence of the chlorophyll, they render obvious a composition with the claimed components at the claimed proportions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus it is the position of the examiner, that absent evidence to the contrary and given the teaching of the emission range for their compositions, embodiments of compositions render obvious by Du Vernet would yield the requisite level of light emission (see instant claim 27). Therefore claims 1-3, 8-9, 15-17, 21, 24, 27, and 81 are obvious over Du Vernet as evidenced by Omura et al., Chen et al., Sanchez et al., Morales et al., and Rubio.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-11, 13-17, 21, 24, 27, and 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,376,455 in view of Du Vernet and Loupis et al. as evidenced by Sanchez et al., Morales et al., Rubio, and Bonacucina et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a topical biophotonic composition. The patented claims detail that the composition comprises a gelling agent and chlorophyll A or chlorophyll B. The gelling agent is claimed to be selected from polyacrylic acid, propylene glycol, and hyaluronic acid (polysaccharide). Sanchez et al. detail that both chlorophyll A and chlorophyll B are essential photosynthetic pigments found in lichen and that Rhizpcarpon geographicum contains them both (see abstract and page 11 first column first paragraph). Thus, the compounds chlorophyll A and chlorophyll B each qualify as an “extract” of Rhizpcarpon geographicum because the compounds are unchanged by their source (see instant claims 1-3). Chlorophyll A fluoresces/emits red after exposure to visible light (see Morales et al. page 127 first column). Chlorophyll A absorbs violet and orange while chlorophyll B absorbs blue and yellow the most (see Rubio page 2 first paragraph). Green light is reflected/emitted by both chlorophyll compounds while both absorb green light very little (see Rubio page 1 last paragraph) Proportions for the gelling agent and lichen extract are not detailed.
Du Vernet teach a composition for photodynamic skin treatment that includes chlorophyll or its derivative as the active ingredient (see abstract and paragraph 25). Across the taught examples, the proportion of chlorophyllin spans from 2.5 to 10 wt% see formulations A-E).  
Loupis et al. teach a cosmetic biophotonic composition composed of a dermatologically acceptable carrier and two fluorescent chromophores present at 0.001 to less than about 0.5 wt%, where one is recited to be chlorophyll A or chlorophyll B (see claims 1 and 14). A 1.8 wt% carbopol® gel is exemplified as a carrier base for the composition (see example 12). Bonacucina et al. detail that Carbopol® is a high molecular weight acrylic acid polymer (vinyl polymer; hydrophilic polymer; carboxylic acid functional group containing polymer) gelling agent (see page 84 second column first full paragraph). Loupis et al. go on to teach components that are envisioned in the compositions and these include collagen to promote collagen in the skin and bone, propylene glycol as a skin conditioner, and polysaccharides such as hydroxypropyl cellulose or acrylic acid polymers (vinyl polymer) as gelling agents (see paragraphs 119-122, 157, and 161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the patented composition as a version of the 1.8 wt% Carbopol® gel carrier of Loupis et al. that includes chlorophyll A or chlorophyll B. This choice of carrier would have been obvious because it is exemplified by Loupis et al. and recited by the patented claims. It additionally would have been obvious to add hydroxypropyl cellulose, collagen, and/or propylene glycol as additional components in the chlorophyll A or chlorophyll B containing composition. These choices would have been obvious because Loupis et al. guide the artisan to make these selections so as to confer the properties that Loupis et al. detail. It additionally would have been obvious to select a proportion pf the chlorophyll compounds based upon Du Vernet because they detail a range that was suitable for light based skin therapies. While the patented claims do not speak to the degree of light emission of their composition as compared to the same composition in the absence of the chlorophyll, they render obvious a composition with the claimed components at the claimed proportions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus it is the position of the examiner, that absent evidence to the contrary and given the teaching of the emission range for their compositions, embodiments of compositions render obvious by the modified patented claims would yield the requisite level of light emission. Therefore claims 1-3, 8-11, 13-17, 21, 24, 27, and 81 are obvious over claims 1 and 5-7 of U.S. Patent No. 10,376,455 in view of Du Vernet and Loupis et al. as evidenced by Sanchez et al., Morales et al., Rubio, and Bonacucina et al.

Claims 1-3, 8-11, 13-17, 21, 24, 27, and 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, and 14-15 of U.S. Patent No. 11,135,146 in view of Patel (previously cited), Du Vernet, and Loupis et al. as evidenced by Sanchez et al., Morales et al., Rubio, and Bonacucina et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a topical biophotonic composition. The patented claims detail that the composition comprises a gelling agent and a chlorophyll. The gelling agent is claimed in different embodiments to be polyacrylic acid or propylene glycol. A particular chlorophyll and proportions for the gelling agent and lichen extract are not detailed.
Patel teaches that there are four types of chlorophyll: chlorophyll a, found in all higher plants, algae and cyanobacteria; chlorophyll b, found in higher plants and green algae; chlorophyll c, found in diatoms, dinofl agellates and brown algae; and chlorophyll d, found only in red algae (see page 410 last paragraph).
Du Vernet teach a composition for photodynamic skin treatment that includes chlorophyll or its derivative as the active ingredient (see abstract and paragraph 25). Across the taught examples, the proportion of chlorophyllin spans from 2.5 to 10 wt% see formulations A-E).  
Loupis et al. teach a cosmetic biophotonic composition composed of a dermatologically acceptable carrier and two fluorescent chromophores present at 0.001 to less than about 0.5 wt%, where one is recited to be chlorophyll A or chlorophyll B (see claims 1 and 14). A 1.8 wt% carbopol® gel is exemplified as a carrier base for the composition (see example 12). Bonacucina et al. detail that Carbopol® is a high molecular weight acrylic acid polymer (vinyl polymer; hydrophilic polymer; carboxylic acid functional group containing polymer) gelling agent (see page 84 second column first full paragraph). Loupis et al. go on to teach components that are envisioned in the compositions and these include collagen to promote collagen in the skin and bone, propylene glycol as a skin conditioner, and polysaccharides such as hydroxypropyl cellulose or acrylic acid polymers (vinyl polymer) as gelling agents (see paragraphs 119-122, 157, and 161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select chlorophyll A or chlorophyll B as the chlorophyll of the patented claims. These choices would have been obvious as a selection from a small known finite set of options as detailed by Patel. Sanchez et al. detail that both chlorophyll A and chlorophyll B are essential photosynthetic pigments found in lichen and that Rhizpcarpon geographicum contains them both (see abstract and page 11 first column first paragraph). Thus, the compounds chlorophyll A and chlorophyll B each qualify as an “extract” of Rhizpcarpon geographicum because the compounds are unchanged by their source (see instant claims 1-3). Chlorophyll A fluoresces/emits red after exposure to visible light (see Morales et al. page 127 first column; instant claims 21 and 27). Chlorophyll A absorbs violet and orange while chlorophyll b absorbs blue and yellow the most (see Rubio page 2 first paragraph). Green light is reflected/emitted by both chlorophyll compounds while both absorb green light very little (see Rubio page 1 last paragraph). It additionally would have been obvious to prepare a version of the 1.8 wt% Carbopol® gel carrier of Loupis et al. that includes chlorophyll A or chlorophyll B. This choice of carrier would have been obvious because it is exemplified by Loupis et al. and recited by the patented claims. It additionally would have been obvious to add hydroxypropyl cellulose, collagen, and/or propylene glycol as additional components in the chlorophyll A or chlorophyll B containing composition. These choices would have been obvious because Loupis et al. guide the artisan to make these selections so as to confer the properties that Loupis et al. detail. It also would have been obvious to select a proportion pf the chlorophyll compounds based upon Du Vernet because they detail a range that was suitable for light based skin therapies. While the patented claims do not speak to the degree of light emission of their composition as compared to the same composition in the absence of the chlorophyll, they render obvious a composition with the claimed components at the claimed proportions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus it is the position of the examiner, that absent evidence to the contrary and given the teaching of the emission range for their compositions, embodiments of compositions render obvious by the modified patented claims would yield the requisite level of light emission. Therefore claims 1-3, 8-11, 13-17, 21, 24, 27, and 81 are obvious over claims 1, 3, 12, and 14-15 of U.S. Patent No. 11,135,146 in view of Patel, Du Vernet, and Loupis et al. as evidenced by Sanchez et al., Morales et al., Rubio, and Bonacucina et al.


The following is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 8-11, 13-17, 21, 24, 27, and 81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-18, 26, and 28-29 of copending Application No. 16/304154 (reference application) in view of Sanchez et al. and Loupis et al. as evidenced by Morales et al., Rubio, and Bonacucina et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a biophotonic composition with an overlapping proportion of photosynthetic organism derived chromophore and a carrier. The carrier of the copending claims is recited to include a collection of synthetic polymers that meet the instant claims as well as polysaccharide, protein based polymer, and carboxylic functional  group containing polymers as components. The light emission and absorption instantly claimed is also recited by the copending claims. A proportion for the synthetic polymer and an identity of the chromophore is not detailed in the copending claims.
Sanchez et al. detail that both chlorophyll A and chlorophyll B are essential photosynthetic pigments found in lichen and that Rhizpcarpon geographicum contains them both (see abstract and page 11 first column first paragraph). Thus, the compounds chlorophyll A and chlorophyll B each qualify as an “extract” of Rhizpcarpon geographicum because the compounds are unchanged by their source (see instant claims 1-3). Chlorophyll A fluoresces/emits red after exposure to visible light (see Morales et al. page 127 first column; instant claims 21 and 27). Chlorophyll A absorbs violet and orange while chlorophyll b absorbs blue and yellow the most (see Rubio page 2 first paragraph). Green light is reflected/emitted by both chlorophyll compounds while both absorb green light very little (see Rubio page 1 last paragraph).
Loupis et al. teach a cosmetic biophotonic composition composed of a dermatologically acceptable carrier and two fluorescent chromophores present at 0.001 to less than about 0.5 wt%, where one is recited to be chlorophyll A or chlorophyll B (see claims 1 and 14). A 1.8 wt% carbopol® gel is exemplified as a carrier base for the composition (see example 12). Bonacucina et al. detail that Carbopol® is a high molecular weight acrylic acid polymer (vinyl polymer; hydrophilic polymer; carboxylic acid functional group containing polymer) gelling agent (see page 84 second column first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select chlorophyll A or chlorophyll B as the photosynthetic organism derived chromophore of the patented claims. These choices would have been obvious based upon Sanchez et al who detail them as being known chromophores from photosynthetic organisms.  It additionally would have been obvious to prepare a version of the 1.8 wt% Carbopol® gel carrier of Loupis et al. that includes chlorophyll A or chlorophyll B. This choice of carrier would have been obvious because it is exemplified by Loupis et al. and recited by the patented claims. It additionally would have been obvious to add hydroxypropyl cellulose, collagen, and/or propylene glycol as additional components in the chlorophyll A or chlorophyll B containing composition. These choices would have been obvious because Loupis et al. guide the artisan to make these selections so as to confer the properties that Loupis et al. detail. It also would have been obvious to select a proportion pf the chlorophyll compounds based upon Du Vernet because they detail a range that was suitable for light based skin therapies. While the patented claims do not speak to the degree of light emission of their composition as compared to the same composition in the absence of the chlorophyll, they render obvious a composition with the claimed components at the claimed proportions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus it is the position of the examiner, that absent evidence to the contrary and given the teaching of the emission range for their compositions, embodiments of compositions render obvious by modified patented claims would yield the requisite level of light emission. Therefore claims 1-3, 8-11, 13-17, 21, 24, 27, and 81 are obvious over claims 1, 5-18, 26, and 28-29 of copending Application No. 16/304154 (reference application) in view of Sanchez et al. and Loupis et al. as evidenced by Morales et al., Rubio, and Bonacucina et al.


Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. In light of the amendment to the claims, the rejections under 35 USC 112(b) and 35 USC 102(a)(1) are withdrawn. Most of the rejections under 35 USC 101 remain and modified versions of the rejections under 35 USC 103 and the double patenting rejections remain.

Regarding rejection under 35 USC 101:
The applicant argues that the amendment to claim 1 requiring more than a lichen extract addresses the subject matter eligibility issue. However the added component also embraces products of nature and does not amount to a composition that is significantly more than the judicial exception. New claim 81 creates the same issue in its recitation of a combination of components that can both be products of nature that are judicial exceptions.

Regarding rejection under 35 USC 103:
The applicant argues that Loupis et al, do not teach a lichen extract. As noted in the rejection, chlorophyll A and chlorophyll B are both found in lichen and the sourcing of the compounds has no impact on their structure. Thus they each can be considered lichen extracts because they can each be extracted from lichen. The proportion that is now recited in the claims for the lichen extract does not overcome the teachings of Loupis et al. who detail arrange of proportions for a component that can be chlorophyll A or chlorophyll B.
The applicant also argues that the compositions of Loupis et al. are not taught to emit red light. This is incorrect given that they claim their composition to emit light between 480 nm and 650 nm which overlaps with the range for red. The applicant argues that the surrounding medium impacts the emission of chromophores but provide no evidence that the compositions of Loupis et al. containing chlorophyll A or chlorophyll B would not emit red light upon exposure to some wavelength of light.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615